       Case 1:19-cv-11189-JSR Document 35 Filed 04/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
ANTHONY CORTESE,                   :
                                   :
     Plaintiff,                    :
                                   :                19-cv-11189(JSR)
          -v-                      :
                                   :                ORDER
SKANSKA USA INC., et al.           :
                                   :
     Defendants.                   :
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

      As stated by the Court during today’s telephonic oral

argument, defense counsel is directed to produce to the Court

and plaintiff’s counsel the relevant contract between defendants

and the Port Authority by no later than March 25. Each side is

invited to file a supplemental brief, not to exceed fifteen

double-spaced pages, on any and all issues relating to the

motion to dismiss and the motion for conditional certification

by no later than April 8. Defense counsel must produce the

discovery discussed on the telephone call to plaintiff by no

later than April 21.

      Additionally, all dates in the case management plan for the

instant matter are extended by thirty days. The final pretrial

conference, at which the Court will hear oral argument on any

motions for summary judgment, is adjourned to July 31, 2020 at 4

PM.



                                    1
         Case 1:19-cv-11189-JSR Document 35 Filed 04/20/20 Page 2 of 2




    SO ORDERED

Dated:       New York, NY                 _______________________
             March 20, 2020               JED S. RAKOFF, U.S.D.J.




                                      2
